GARB OIL & POWER CORPORATION AND RPS GmBH RESOURCE PROTECTION SYSTEMS Unaudited Pro forma Condensed Balance Sheets September 30, 2009 Garb Oil & Power Corp. RPS GmbH Resource Protection Systems Combined Pro Forma Adjustments Pro Forma Results ASSETS Current assets: Cash $ - $ - $ - $ - $ - Deposits - - Accounts receivable-trade - Due from related party - Total current assets - Property and equipment, net - - 0 Other assets - - Total assets $ - $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Bank overdraft $ 5,257 $ $ $ - $ Accounts payable and accrued expenses - Notes payable - - Notes payable - related parties - - Accrued interest - - Accrued interest - related parties - - Wages payable - - Stock options payable - - - Total current liabilities Long-term debt, net of current portion - Deferred tax liabilities - Total long-term liabilities - Total liabilities Commitments and Contingencies - Stockholders’ deficit: Common stock; 80,000,000 shares authorized, no par value,75,000,000 shares issued and outstanding (a) (b) Additional paid-in capital - (a) - Other comprehensive income - Accumulated deficit (a) Total stockholders' deficit Total liabilities and stockholders' deficit $ - $ NOTES TO PRO FORMA ADJUSTMENTS September 30, 2009 Pro forma adjustments on the attached financial statements include the following: (a) To record the recapitalization of RPS GmbH Resource Protection Systems with Garb Oil & Power Corp common stock issued in the acquisition, whereby 27,829,291 shares were issued. (b) To record the $3,150,000 liability related to the obligation to grant options to acquire 100,000,000 shares of common stock. GARB OIL & POWER CORPORATION AND RPS GmBH RESOURCE PROTECTION SYSTEMS Unaudited Pro forma Condensed Statements of Operations For the three months ended September 30, 2009 Garb Oil & Power Corp. RPS GmbH Resource Protection Systems Pro Forma Adjustments Pro Forma Results REVENUES $ - $ $ - $ OPERATING EXPENSES Research and development - - - General and administrative Total Operating Expenses - INCOME (LOSS) FROM OPERATIONS - OTHER INCOME(EXPENSE) Other income - - - Interest income - - - Interest expense Total Other Income(Expense) - LOSS BEFORE INCOME TAXES - PROVISION FOR INCOME TAXES - - - NET INCOME (LOSS) $ $ $ - $ BASIC AND DILUTED LOSS PER COMMON SHARE $ $ $ - $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 1 GARB OIL & POWER CORPORATION AND RPS GmBH RESOURCE PROTECTION SYSTEMS Unaudited Pro forma Condensed Statements of Operations For the year ended June 30, 2009 Garb Oil & Power Corp. RPS GmbH Resource Protection Systems Pro Forma Adjustments Pro Forma Results REVENUES $ - $ $ $ OPERATING EXPENSES Research and development - - 0 General and administrative Total Operating Expenses - LOSS FROM OPERATIONS - OTHER INCOME(EXPENSE) Other income - - - Interest income - Interest expense -190,080 Total Other Income(Expense) - LOSS BEFORE INCOME TAXES - PROVISION FOR INCOME TAXES - - - NET LOSS $ $ $ - $ BASIC AND DILUTED LOSS PER COMMON SHARE $ $ $ - $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 1
